                   Case 1:16-cv-06544-WHP Document 87 Filed 05/26/20 Page 1 of 1


                         S KADDEN , A RPS , S LATE , M EAGHER & F LOM                            LLP
                                                ONE MANHATTAN WEST
                                                                                                       FIRM/AFFILIATE OFFICES
                                               NEW YORK 10001-8602                                             -----------
                                                            ________                                         BOSTON
                                                                                                            CHICAGO
                                                    TEL: (212) 735-3000                                     HOUSTON
                                                    FAX: (212) 735-2000                                   LOS ANGELES
                                                                                                           PALO ALTO
                                                    www.skadden.com                                     WASHINGTON, D.C.
  DIRECT DIAL                                                                                              WILMINGTON
                                                                                                               -----------
(212) 735-2100                                                                                                 BEIJING
  DIRECT FAX                                                                                                 BRUSSELS
(917) 777-2100                                                                                               FRANKFURT
  EMAIL ADDRESS                                                                                              HONG KONG
DAVID.MEISTER@SKADDEN.COM                                                                                      LONDON
                                                                                                              MOSCOW
                                                                                                               MUNICH
                                                                                                                PARIS
                                                                                                             SÃO PAULO
                                                                       May 26, 2020                             SEOUL
                                                                                                              SHANGHAI
                                                                                                             SINGAPORE
                                                                                                                TOKYO
                                                                                                              TORONTO

                   Honorable William H. Pauley III
                   United States District Judge
                   Daniel Patrick Moynihan
                   United States Courthouse
                   500 Pearl Street, Room 1920
                   New York, NY 10007

                                         RE:     U.S. Commodity Futures Trading Commission
                                                 (“CFTC”) v. Deutsche Bank AG, 16-cv-06544 (WHP)

                  Dear Judge Pauley:

                           We respectfully submit this letter to update the Court concerning the status of
                  this matter, as the Court directed on March 25, 2020. (ECF No. 86.) Deutsche Bank
                  and the staff of the CFTC have reached a settlement agreement in principle, which is
                  subject to the approval of the Commission. Should the Commission approve, the
                  parties will submit a proposed order to the Court for the Court’s consideration. The
                  parties are continuing to work toward finalizing the settlement and jointly request
                  that the Court grant additional time to finalize the proposed order and for the CFTC
                  staff to seek Commission approval. We propose that we be permitted to report back
                  to the Court by July 24, 2020, either with a further status update or with a proposed
                  order for the Court’s consideration.


                                                                       Respectfully submitted,


                                                                       /s/ David Meister
                                                                       David Meister

                  cc:    Amanda Burks
                         Jim Holl
